Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 06, 2016

The Court of Appeals hereby passes the following order:

A16A0576. MIMS v. SUMMITBRIDGE CREDIT INVESTMENTS III, LLC.

      This appeal was docketed on November 23, 2015. Appellant’s brief and
enumerations of error were due on December 14, 2015. As of the date of this order,
neither have been filed. Further, appellant’s counsel has represented by letter attached
to the Motion to Dismiss that he does not plan to file a brief.
      Therefore, upon consideration of appellee’s Motion to Dismiss, the same is
hereby GRANTED. Appellee’s request to hold appellant in contempt is hereby
DENIED. This Court takes this opportunity to remind counsel that “motions shall be
filed as separate documents, and shall not be filed as joint, compound or alternative
motions.” See Court of Appeals Rules 41 (b).

                                        Court of Appeals of the State of Georgia
                                                                             01/06/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.